DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,8,10-11,25-26,29-32,35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat.10,567,142) in view of Hwang et al. (US Pat.10,925,081) and further in view of Wang et al. (US Pat.10,313,044).
In claims 1,8,25,26 Kim et al. discloses a method of determining time-frequency

frequency resources B, N preemption), comprising:
a UE comprises at least one processor, a memory for storing instructions executable by the processor (see fig.3; col.8; line 57 to col.9; line 42; UE 106 comprises a processor 302, a memory 306 storing program instructions to be executed by the processor 302); receiving and reading by the UE first service data sent by a base station (see Fig.7; step 710; col.13; lines 29-35; the Ue 106 receives and decodes eMBB data transmitted by a BS 102);
determining by the UE a time-frequency resource region corresponding to the first service data failing to be received upon determining that there is the first service data failing to be received (see fig.7; step 720; col.13; lines 37-40; the Ue detects error and fails to decode the eMBB data because of the URLLC preemption),
and decoding part or all of service data in the time-frequency resource region and a relevant time-frequency resource region related thereto (see fig.6B; col.12; lines 24-35 and fig.6C; col.12; lines 50-57 and fig.6D; the Ue properly decodes the MBB data (decode service data); and determine time-frequency locations 630 where the URLLC data is preempting (the time-frequency resource region and a relevant time-frequency resource region related thereto); and determining by the UE that the second service data preempts time-frequency resources of the first service data (see fig.6C; col.12; lines 51-60; col.13; lines 40-45 the UE has knowledge that URLLC preempts a portion of eMBB 
Kim et al. does not disclose the Ue successfully decodes the second service data; preserving the second service data that preempts the time-frequency resources of the first service data.  
Hwang et al. discloses in col.11; lines 1-3; part of resources for eMBB data are preempted by URLLC data. In fig.9; col.15, lines 15-35; and col.14; lines 50-60; a Ue receives eMBB data (step S903), receives information about a preempted resource for URLLC from eNB (step S901), and receives a URLLC data (step S905). The Ue decodes the URLLC data (step S907; successfully decodes second service data) based on the preempted resource information. 
Examiner believes the Ue receives, decodes the URLLC shown in steps S905, S907 would include preserving the URLLC that preempts the resource of the eMBB data. The reason is when the UE receives and decodes the URLLC data, the UE processes the received URLLC to determine the URLLC is properly received (preserving the second service data).   

unscrambling the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region by using a preset scrambling code, and verifying a result of the unscrambling, wherein the preset scrambling code comprises a Radio Network Temporary Identifier (RNTD, and the RNTI comprises a Cell Radio Network Temporary Identifier (C-RNTD or a new type RNTI.
Wang et al. discloses in fig.2; step 202; a second device that is Ue receiving scrambled data from a first device that is a Base station on a first time-frequency resource (see col.11; lines 8-25 and lines 48-52). The Ue descrambles the scrambled data according to the scrambling code sequence or pre-stored scrambling code (see step 203; col.14; lines 10-25) (unscrambling the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region by using a preset scrambling code); verifying a result of the unscrambling (see col.11; lines 23-27; discard any data that is not correctly descrambled). The preset scrambling code comprises C-RNTI (see col.12; lines 26-42; the scrambling code may be cell ID). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wang et al.  and Hwang et al. with that of Kim et al. to recognize the second service data is successfully decoded; and 
In claims 2,29 Kim et al. discloses receiving by the UE the second service data which is partially or fully encoded and sent by the base station prior to decoding the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region (see col.2; lines 10-24; the BS encodes downlink control information (relevant resource region related thereto) and preemption indicator which to be transmitted to the UE).
In claims 3,30 Kim et al. discloses wherein after determining that the second service data preempts the time-frequency resources of the first service data, the method further comprises: sending by the UE HARQ feedback information for the first service data to the base station (see fig.7; steps 730,790; col.13; lines 40-45 and col.14; lines 15-20; UE sending ACK to the Base station). 
In claims 4,31 Kim et al. discloses wherein sending by the UE the HARQ feedback information for the first service data to the base station comprises: setting reception success/failure state of the first service data, whose time-frequency resources are preempted, as reception success (see col.15; lines 18-25; the UE generates a bit for each code block group (CBG) that indicate whether the CBG was successfully decoded), and sending the HARQ feedback information to the base station; or sending the HARQ feedback information to the base station according to reception success/failure state of 
In claims 6, 32, Kim et al. discloses receiving by the Ue configuration information sent by the base station (see col.15; lines 32-36; the Bs schedules a time-frequency resource to send the eMBB data to a UE), and obtaining by the UE the relevant time-frequency resource region according to the configuration information (see col.15; lines 35-45; the time-frequency resource region may include slots, symbols, bits and control
information).
In claim 10, Kim et al. discloses determining by the base station that the second service data is able to preempt the time-frequency resources of the first service data ( see fig.7; steps 740, 750; col.13; lines 48-65 and col.14; lines 44-55; the Ue determines the URLLC preemption is allowed by looking at the preemption indicator P| that schedules the preemption of URLLC traffic in the exact time-frequency resource) upon determining that a time-frequency resource region used for scheduling the second service data is within a time-frequency resource region used for scheduling the first service data (see fig.6B, col.12; lines 24-35; the URLLC preemption 630 is within the eMBB traffic) .
In claims 11,35 Kim et al. discloses sending by the base station configuration information to the UE upon sending the encoded second service data to the UE (see col.15; lines 32- 36; the Bs schedules a time-frequency resource to send the eMBB data to a UE), wherein the configuration information is for informing the UE of information about the relevant time-frequency resource region for the decoding ( see col.15; lines 35-45; the time-frequency resource region may include slots, symbols, bits and control information).

Claims 9,34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat.10,567,142) in view of Hwang et al. (US Pat.10,925,081); in view of Wang et al. (US Pat.10,313,044); and further in view of Ying et al. (US Pat.10,601,551).
In claims 9,34 Kim et al. discloses determining by the base station that the second
service data is able to preempt the time-frequency resources of the first service data
(see col.10; lines 62 to col.11; line 5; the base station schedules unused time and
frequency resources for URLLC transmission during the eMBB transmission; or the base
station may even preempt the eMBB transmission (first data) to prioritize the
transmission of URLLC (second data)). But Kim et al. does not disclose determining by
the base station that a schedule type of the second service data belongs to a grant free
type prior to encoding the part or all of the second service data. Ying et al. discloses, in

resource for URLLC transmission before providing information 101 to an encoder 109
(determining by the base station that a schedule type of the second service data belongs to a grant free type prior to encoding the part or all of the second service data). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ying et al. with that of Kim et al. schedule a grant free resource for an URLLC to preempt the resource of eMBB data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413